Citation Nr: 0820342	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-25 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1946 to January 
1950.  The veteran died in October 2002.  The appellant is 
claiming DIC benefits as the veteran's widow. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing was held at the local RO in May 2005.  
The Board previously remanded this case for further 
development in March 2006.

In June 2008, a motion was granted to advance the appellant's 
appeal on the Board's docket pursuant to 38 C.F.R. § 
20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is claiming DIC benefits under the provisions 
of 38 U.S.C.A. § 1151. In its previous March 2006 remand, the 
Board directed the RO to take appropriate action to request 
copies of all medical records for the veteran from Duke 
University Hospital from January 2001, to include surgical 
records and records documenting any follow-up treatment.  In 
May 2006, the RO sent a letter to the appellant requesting 
that she complete an authorization and consent to release 
information from Duke University Hospital.  In June 2006, the 
appellant returned the authorization as well as copies of 
some medical records from Duke University.  However, it 
appears that the RO never requested a complete set of medical 
records for the veteran from Duke University Hospital as 
directed in the remand.  Thus, in order to comply with the 
Board's March 2006 remand, the RO must take additional action 
with regard to requesting medical records from Duke 
University Hospital.  See Stegall v. West, 11 Vet.App. 268 
(1998).
 
Moreover, the March 2006 Board remand also instructed the RO 
to obtain a VA medical opinion, which was done in July 2006 
by a VA medical doctor.  However, the doctor did not have the 
opportunity to review the relevant medical records from Duke 
University Hospital.  In fact, on page 2 and again on page 3 
of his opinion, he indicated that there was no copy of a 
pathology or surgical report from Duke for the veteran's lung 
surgery.  Therefore, the Board finds that after obtaining the 
medical evidence from Duke University Hospital, the RO should 
return the claims file to the same doctor who offered the 
July 2006 opinion so that he may determine whether his 
opinion has changed based on the additional medical evidence.  
If the same doctor is not available, another medical opinion 
should be obtained from another appropriate VA medical 
doctor.

While the Board regrets further delaying appellate review, 
the case is REMANDED for the following actions:

1.  The RO should send the completed 
authorization submitted by the appellant 
to Duke University Hospital and request 
copies of all medical records for the 
veteran from January 2001, to include 
surgical records and records documenting 
any follow-up treatment.  

2.  Thereafter, the RO should return the 
veteran's claims file to the same VA 
medical doctor who gave the July 2006 
opinion for review of the additional 
medical evidence and to determine whether 
this evidence changes his prior opinion.  
A detailed rational should be given for 
all opinions expressed.  If the same 
doctor is not available, the RO should 
arrange for a review of the veteran's 
claims file by another appropriate VA 
medical doctor to ascertain if there was 
any fault or negligence by VA in the 
treatment of the veteran, or in any 
failure to properly treat the veteran or 
failure to diagnose the cancer which 
caused his death.  The examiner is 
specifically requested to discuss any 
medical records dealing with the decision 
to recommend, or not to recommend, post-
surgery treatment such as radiation 
and/or chemotherapy. 

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if 
entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 is 
warranted.  If the benefit sought on 
appeal is not granted, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



